Title: To George Washington from John Beatty, 1 November 1778
From: Beatty, John
To: Washington, George


  
    sir
    Elizabeth Town [N.J.] Novr 1st 1778.
  
  The present movement of the Enemy preventing my Obtaining Leave to go into New York or Long Island for my immediate and personal Attendance to the application of the <illegible> for the use of the Prisoners as Ordered by the Congress will I fear detain me hear some time longer—I am promised however as soon as the Fleet has Sailed and things thrown into their usual Channel to be admitted, hope it will not <be> long—I wrote to your Excellency a few days ago <inc>losing a Copy of a Letter from the Board of War, respecting furnishing the British Prisoners with provisions Fuel &ca <and req>uesting the removal of Mr Franks and the appointment of some other Person who should be fully Competent to the Business The Original of which I had informed your Excellency I had Shewn to Mr Loring; since then am favoured with a Letter from New York, inclosing one to Mr Franks by Order of Sr Henry Clinton demanding the Authority he acted under and a dismission from any future Services in that Line—And requiring of me that I should forthwith furnish the Prisoners in our possession with the like Provisions, Fuel & ca that they did ours, both these Letters I have referred to the Board of War, and thought proper to acquaint Your Excellency <with> the Measures I am pursuing—I am sir with the greatest respect Your Excellencys Most Obt & Most Hume Servt

  Jno. Beatty Com: Gen: Pris.

